MARY'S OPINION HEADING                                           




NO. 12-03-00413-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


DAVID GERALD MOUSER,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

MOLLY LEE MOUSER,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court's judgment was signed on October 16, 2003.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post-
judgment motion which extended the appellate deadlines, his notice of appeal was due to have been
filed "within 30 days after the judgment [was] signed," i.e., November 17, 2003.  Appellant did not
file a post-trial motion that extended the time for filing his notice of appeal.  However, Appellant
filed his notice of appeal on November 24, 2003.  Because the notice of appeal was not filed on or
before November 17, 2003, this court has no jurisdiction to consider the appeal.
	On December 4, 2003, this court notified Appellant pursuant to Tex. R. App. P. 42.3(a) that
his notice of appeal was untimely, and it informed him that unless on or before December 19, 2003
the record was amended to establish the jurisdiction of this court, the appeal would be dismissed. 
Appellant has not responded to this court's dismissal notice, and the record has not been amended
to establish this court's jurisdiction.  




	Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P.  42.3(a).

Opinion delivered December 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



















(DO NOT PUBLISH)